Borden, J.,
dissenting. I disagree with the majority that the plaintiff could not evaluate the effect of the trial court’s decision on her first motion for contempt, and that she was thus left in legal limbo. Therefore, I dissent.
*282The parties agree that, because the defendant had fully paid the alimony arrearage, this case involves only the claimed arrearage for support of the children, the youngest of whom had reached majority on June 30, 1980, before the plaintiff’s first motion for contempt was filed. Since the arrearage at issue was frozen, this is not a case in which the plaintiff’s second motion for contempt, which is at issue here, could have produced any evidence which was not produced on her first motion.
While the first memorandum of decision of the trial court, Hon. William P. Barber, state referee, was less than a model of clarity, fairly read it indicates that the court considered the defendant to be in contempt for failure to pay the child support, but declined, in the exercise of its equitable powers, to impose punishment. That is the thrust of its reference to the defendant’s “effort to purge himself of contempt,” and of its statement that “no coercive punishment will be ordered in this proceeding.” Unless the trial court considered the defendant to be in contempt, it would have had no occasion to note his effort to purge himself and no occasion to withhold coercive punishment. This reading is buttressed by the transcript and by another part of the memorandum of decision, which indicate that the state trial referee continued the first hearing to May 12, 1981, “to have a deputy sheriff in attendance,” presumably to take the defendant into custody.
If, however, the plaintiff was in doubt, her remedy was to file a motion for articulation; see Practice Book § 3082; Vaiuso v. Vaiuso, 2 Conn. App. 141, 149, 477 A.2d 678 (1984); which she did, and, if dissatisfied with the trial court’s denial thereof, to move for appellate review of that denial under Practice Book § 3108, which she did not do. Her remedy was not to wait, as she did, *283eight months and refile the same motion for contempt, presenting precisely the same facts and same claim for relief, to a second judge.
Faced with this second motion, the trial court, Dannehy, J., was correct in reading it as an attempt simply to obtain the appellate review of the first decision which she did not seek when it was available. I would, therefore, find no error.
Nor is the plaintiff left without a remedy as a result of this procedural morass. She may yet sue the defendant for the amount of the arrearage, which clearly was not decided by the state trial referee. In that event, she will not be barred by either collateral estoppel or res judicata.
I note, first, that her failure to appeal the state trial referee’s final judgment in this case does not automatically mean that either of those two doctrines of preclusion will bar a second action. “[T]he standards for finality regarding appellate review and res judicata are not necessarily congruent; 1 Restatement (Second), Judgments § 13, comment b.” State v. Aillon, 189 Conn. 416, 425, 456 A.2d 279, cert. denied, 464 U.S. 837, 104 S. Ct. 124, 78 L. Ed. 2d 122 (1983).
Since the amount of the arrearage was not determined in this case, the doctrine of collateral estoppel, or issue preclusion, will not bar relitigation of that issue. Inre Juvenile Appeal (83-DE), 190 Conn. 310, 316, 460 A.2d 1277 (1983).
Likewise, the doctrine of res judicata, or claim preclusion; id., 313; will not bar relitigation of that issue. That doctrine precludes relitigation of a claim which resulted in a final judgment sufficiently firm and stable, and not tentative, so as to command conclusive effect. 1 Restatement (Second), Judgments § 13, comment a. It does not bar relitigation of a claim where an issue of *284fact has been reserved for future determination, where the court has left for future determination the amount of damages or the form or scope of other relief; id., § 13, comment b; or where it is clearly and convincingly shown that the prior litigation failed to yield a coherent disposition of the controversy. Id., § 26. Res judicata is not a bar to relitigation of an issue “ ‘where the [prior] judgment expressly reserves the question . . . .’ ” Brady v. Anderson, 110 Conn. 432, 437, 148 A. 365 (1930). Judged by these well settled standards, the referee's statement that “no finding of support arrearage is made at this time” would not bar litigation of the amount of the arrearage in a suit to determine and recover that amount.